                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


JUDY DEY,                                  )
                                           )
                     Plaintiff,            )
                                           )
vs.                                        )       Case No. 19-00318-CV-W-ODS
                                           )
BETTE COUGHLIN,                            )
individually and as Executor of the        )
Estate of Patrick Michael Hennessey,       )
et al.,                                    )
                                           )
                     Defendants.           )

                                   RULE 502(d) ORDER

       The production of privileged or work-product protected documents, electronically
stored information (ESI), or information, whether inadvertent or otherwise, is not a
waiver of the privilege or protection from discovery in this case or in any other federal or
state proceeding. This Order shall be interpreted to provide the maximum protection
allowed by Federal Rule of Evidence 502(d).
       Nothing contained herein is intended to or shall serve to limit a party’s right to
conduct a review of documents, ESI, or information (including metadata) for relevance,
responsiveness, and/or segregation of privileged and/or protected information before
production.


IT IS SO ORDERED.

                                                  /s/ Ortrie D. Smith
                                                  ORTRIE D. SMITH, SENIOR JUDGE
DATE: April 25, 2019                              UNITED STATES DISTRICT COURT




         Case 4:19-cv-00318-ODS Document 4 Filed 04/25/19 Page 1 of 1
